DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
 Drawings
The drawings are objected to because they are of poor line quality.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 
 Information Disclosure Statement
The information disclosure statement filed 2/22/2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because  	 1) no date is provided for the Non Patent Literature (NPL) and  	 2) applicant lists the search report with the priority document.  As these are unrelated items, they should be given separate lines in the IDS as well as full identifying information such as serial numbers, etc. It has been placed in the application file, but the NPL information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 6, 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller (5,357,742).  

    PNG
    media_image1.png
    530
    783
    media_image1.png
    Greyscale
Miller teaches [note while Figs. 2, 3 is the invention, many of the element numbers are relative to prior art Fig. 1] A propulsion assembly for an aircraft, having a longitudinal axis and comprising: a primary duct [core, starts at 43] and a secondary duct [bypass / fan, for flow 81], an outer fairing [outside fan or bypass] having an external annular wall [leadlines for 29, 30] and an internal annular wall that delimit between them an outer compartment, wherein the external annular wall has an inlet opening 29, an inner [core] fairing having an external annular wall [leadline for 18] and an internal annular wall [leadline for 20] that delimit between them an inner compartment 40, wherein the inner fairing external annular wall has at least one air exhaust aperture 56 [Fig. 1], wherein the secondary duct [for 81] is delimited between the internal annular wall of the outer fairing and the external annular wall of the inner fairing, wherein the primary duct is delimited inside the internal annular wall 18 of the inner fairing, wherein said propulsion assembly also comprises: a suction system having an inlet, an outlet and mobile elements that are configured to draw air in via the inlet and deliver the drawn-in air via the outlet, a drive configured to drive the mobile elements [col. 4, lines 11-19, including electric drive or mechanical], a transfer pipe [see annotations] fluidically connected to the outlet of the suction system, a distribution pipe 54 disposed in the inner compartment, fluidically connected to the transfer pipe and having a plurality of nozzles, a supply pipe 35 of which one end opens into the outer compartment and of which another end is fluidically connected to the inlet of the suction system, and a regulator [includes valve 52, see col. 3, line – col. 4, line 10] configured to regulate a flow rate of air in the suction system;  wherein the regulator has a valve 52 mounted on the supply pipe;    wherein the distribution pipe 54 and the nozzles are at a front of the inner compartment 40 and wherein the at least one air exhaust aperture 56 is at a rear of the inner compartment [see Fig. 1];	 wherein the inlet opening and an end of the supply pipe 35 that opens into the outer compartment are diametrically opposite one another relative to the longitudinal axis [axis undefined in location, and can be oriented with regard to any structure of the propulsion assembly, e.g. the axis could be in the middle of the secondary duct -- see annotations.  29 is above and is diametrically opposite “end of the supply pipe” 35 relative to the “axis”];		 wherein the inlet opening 29 is in a top part of the propulsion assembly, and wherein the open end of the supply pipe is disposed [broadly] in a bottom part [circa 60] of the propulsion assembly;	   wherein the external annular wall of the outer compartment has an additional opening 38 [Fig. 1] passing through the external annular wall in the bottom part of the propulsion assembly; An aircraft having at least one propulsion assembly according to claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller (5,357,742), as applied above, and further in view of Verseux (2015/0267616) of the IDS.  Miller teaches various aspects of the claimed invention including a regulator with regulator valve 52 but do not teach the regulator has a [electronic] controller and sensors, wherein the controller instructs the drive according to information delivered by the sensors.  Verseux [Fig. 2a] teaches wherein said propulsion assembly also comprises: a suction system having an inlet [for 74], an outlet and mobile elements 74 that are configured to draw air in via the inlet and deliver the drawn-in air via the outlet, a drive 76, 78, 86, 88 configured to drive the mobile elements, the regulator 94 has a [electronic] controller / ECU 94 and sensors 96, 98, wherein the controller instructs the drive according to information delivered by the sensors [see paragraph 0079-0085] – which allows better control over the ventilation air flow and greater efficiency [see paragraphs 0092-0095].  It would have been obvious to one of ordinary skill in the art to employ an electronic controller and sensors to control the drive of the mobile elements / pump / compressor, as taught by Verseux, in order to promote better control over the ventilation air flow and greater efficiency.  
Claim(s) 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller (5,357,742), as applied above, and further in view of Laborie (7,665,310) and for claim 7 further in view of Verseux (2015/0267616) of the IDS.  Miller teaches the distribution pipe 54 and the nozzles are at a front of the inner compartment 40 and wherein the at least one air exhaust aperture 56 is at a rear of the inner compartment [see Fig. 1];	 wherein the distribution pipe appears to be formed as at least part of a ring torus coaxial with the longitudinal axis, and wherein the nozzles are distributed along the torus and oriented towards the rear.  It is not clear that the distribution pipe surrounds the longitudinal axis as a ring torus, Laborie [Figs. 4, 5] teach that making a distribution pipe 50 the distribution pipe formed as a ring torus coaxial with the longitudinal axis with nozzles 72 is conventional in the art and allows greater circumferential uniformity of ventilation air.  It would have been obvious to one of ordinary skill in the art to make the distribution ring a ring torus, or surround the entire longitudinal axis, in order to promote greater circumferential uniformity of ventilation air.   	Miller also teaches a broad interpretation of claims 6, 8-9, using a broad interpretation of the “longitudinal axis” location.  For an alternate treatment of claim 6, Miller teach wherein the inlet opening 29 and an end of the supply pipe 35 that opens into the outer compartment [e.g. circa valve 52] are on the same side of one another relative to the longitudinal axis [when the axis is the engine centerline];	wherein the inlet opening 71 is in a top part of the propulsion assembly, and wherein the open end of the supply pipe is disposed in a top part of the propulsion assembly;	   Miller further teach wherein the inlet opening is in a top part of the propulsion assembly; 	wherein the external annular wall of the outer compartment has an additional opening 38 [Fig. 1] passing through the external annular wall in the bottom part of the propulsion assembly.  Miller et al do not teach wherein the inlet opening and an end of the supply pipe that opens into the outer compartment are diametrically opposite one another relative to the longitudinal axis, when the longitudinal axis is along the engine centerline nor wherein the open end of the supply pipe is disposed in a bottom part of the propulsion assembly..  	Laborie teach the inlet opening and an end of the supply pipe 50 that opens into the outer compartment are diametrically opposite one another relative to the longitudinal axis 24, by placing the open end of the supply pipe 50 disposed in a bottom part of the propulsion assembly [see Fig. 3] is equivalent to having the an end of the supply pipe 50 that opens into the outer compartment on the same side relative to the longitudinal axis 24 [see Fig. 2].  It would have been obvious to one of ordinary skill in the art to make an end of the supply pipe diametrically opposite the inlet opening relative to the longitudinal axis, including in a bottom part of the propulsion assembly, as taught by Laborie, as opposed to being on the same side, as being equivalent configurations as taught by Laborie (Fig. 3 vs Fig. 2).   As for claim 7, Miller does not teach wherein the inlet opening is in a bottom part of the propulsion assembly, and wherein the end of the supply pipe is in a top part of the propulsion assembly.  Verseux [Fig. 2] further teach wherein the inlet opening 42 is in a bottom part of the propulsion assembly and note that the end of the supply pipe is in a top part of the propulsion assembly is analogous to the converse arrangement of Laborie [Fig. 3], i.e. the inlet opening and open end of supply pipe are on opposite sides in Fig. 3 as opposed to being on the same side.  It would have been obvious to one of ordinary skill in the art to place the inlet opening in the bottom part of the propulsion assembly, as taught by Verseux, as an equivalent location for the inlet opening.  Furthermore, it would have been obvious to place the end of the supply pipe in a top part of the propulsion assembly, in light of Laborie (Fig. 3) which teaches the end of the supply may be in the opposite side as the inlet opening.    	 
Prior Art
Papa and Khalid (Fig. 3) are analogous to the disclosed invention in that their supply pipe 30, 76 connects the outer compartment and the inner compartments.  Coffinberry is also relevant with air inlets 214, 194 directing flow through duct 230 to air compressor 60.  
Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TED KIM whose telephone number is 571-272-4829.  The Examiner can be reached on regular business hours before 5:00 pm, Monday to Thursday and every other Friday.
The fax number for the organization where this application is assigned is 		571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet, can be reached at 571-272-4761.  Alternate inquiries to Technology Center 3700 can be made via 571-272-3700.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  General inquiries can also be directed to the Inventors Assistance Center whose telephone number is 800-786-9199.  Furthermore, a variety of online resources are available at https://www.uspto.gov/patent

/Ted Kim/
Telephone
571-272-4829
Primary Examiner
Fax 
 571-273-8300

October 3, 2022